                                                                                          DISTRICT OF OREGON
                                                                                               FILED
                                                                                               July 26, 2019
                                                                                        Clerk, U.S. Bankruptcy Court



         IT IS ORDERED that the application below is approved.




                                                                       _______________________________________
                                                                                   THOMAS M. RENN
                                                                                 U.S. Bankruptcy Judge




                                      UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF OREGON
In re:
4 H~M FOOD         LLC
dba Cosmos Creations
                                                                   APPLICATION FOR SPECIAL
                                                                   ADMISSION PRO HAG VICE,
Debtor(s)                                                          AND ORDER THEREON

                                                                   Adv. Proc. No. (if applicable): _____~L~-----

Plaintiff(s)
                                v.
NIA


Defendant(s)

The undersigned, attorney for the following named party(s): ~_EJ:...TJf_~~~!_T-~1=_fQ_~EQB~_1!Q~------------­
-----------------------------------------' moves for admission of the following attorney pro hac vice:

(a)   APPLICANT ATTORNEY INFORMATION

      ( 1)   Personal Data:

             (A) Attorney's Name:                0, Crowell

             (B) Firm or Business Affiliation:         ROUSSO &           LLP

             (C) Mailing Address: 15910 Ventura         12th               CA 91436

             (D) Business Telephone Number:            501~3800


             (E) Fax Telephone Number:            501<!985

             (F)   E-Mail Address:

120 (4/27 /09) Page 1 of 2                       ***SEE NEXT PAGE***



                               Case 19-62049-tmr11            Doc 33   Filed 07/26/19
      (2) BarAdm¡ssions lnformation:           I   certify that I am now a mem ber ¡n good stand ing of the following State
            and/or Federa I Bar Assoc¡at¡on:

            (A)   State Bar Admiss¡ons, Stand¡ng, Adm¡ssions Date and BAR lD Number: sea êttachêd Ëxhibil A

            (B)   Federal Bar Adm¡ss¡ons, Standing, Admissions Date and BAR lD Number:
                   seê attachèd Exh¡b¡t Â
      (3) Certificat¡on of D¡sciplinary      Proceedings:

            E     I certify that I am not now, nor have I ever been subject to any disciplinary action by any State or
                  Federal bar associâtion or administrative agency.

            !     I certify that I am now, or have been subject to disciplinary action from a State or Federal bar
                  assoc¡at¡on or administrat¡ve agency (see attached letter of explanation).

      (4) Cêrtification of Profess¡onal      L¡abil¡ty lnsurance: I certify that I have a current profess¡onal liability
            ¡nsurance policy that will apply in th¡s case, and that the policy w¡ll rema¡n in effect dur¡ng the course of
            these proceed ¡ngs.

(b)   CERTIFICATION OF ASSOCIATED LOCAL COUNSEL: I certify that:

      (1) lam a member¡n        good standing of the Barof thiscourt, andthat lw¡ll serve as designated localcounsel
            in this particular case.

      (2)   I have verified the information supplied.by the applicant in pt. (a)(2).

      (3) Local Counsel's Personal         Data:

            (A)   Name and Oregon State Bar lD Number: Susan S. Ford

            (B)   Firm or Business Affiliation: Sussman Sha k LLP

            (C)   Ma¡ling   Address:   1000 SW Broadway, Suite 1400, Portland, OR 97205

            (D)   Bus¡ness Telephone Number: {503} 227-1111

            (E)   Fax Telephone Number: {5S3) 248"0130

            (F)   E-Mail Address: sfÕrd@sussmanshank.çom

      (4) Meaningful Part¡cipation Requirements:              I   certify that I have d¡scussed the partic¡pation requirements
            of LR 83-3 w¡th my associate cÒuRsê¡.

(c)   SIGNATURES OF COUNSEL

        /s/ Susan S. Ford                                               /s/ Christopher D. Crowell

      Local Counsel                                                     Speciâl Adm iss¡ons Applicant
      NAME: Susån S. FÕril                                              NAME: Chr¡stopher D. Croweli
      ADDRESS: 1000 SW Broâdwår/, $u¡te             14S0                ADDRESS: 15910 Vêntura Blvd., 12th F¡oor
                     Portland, OR 97205                                           En6¡no, CA 91436
      PHONE: (503) 227-1111                                             PHONE: {818} 50'l-3800



120 (41271O9\ Pase 2 ot 2



                                Case 19-62049-tmr11                Doc 33      Filed 07/26/19
                                           Exhibit A
                     To Application for Special Admission Pro Hae Vice
                                 of Christopher D. Crowell



State Bar of California, 12/11/07, Bar No. 253103

U.S. District Court, Central District of California, 4/ 18/ 12
U.S. District Court, Eastern District of California, 5114110
U.S. District Court, Northern District of California - 6/04110
U.S. District Court, Southern District of California, 4/19112
Ninth Circuit Court of Appeals, 12/4/12




                      Case 19-62049-tmr11        Doc 33     Filed 07/26/19
